UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7481


KERRY LEE WINSLOW,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Roderick Charles Young,
Magistrate Judge. (3:15-cv-00440-RCY)


Submitted:   February 24, 2017              Decided:   March 10, 2017


Before GREGORY, Chief Judge,        NIEMEYER,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kerry Lee Winslow, Appellant Pro Se.       Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kerry Lee Winslow seeks to appeal the magistrate judge’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition. *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the     denial   of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Winslow has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in



       *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2012).



                                             2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3